DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sierra et al. (Pub. No. US2016/0117793)  in view of Tsukamoto (Pub. No. US2020/0065934)
As per claim 1, Sierra discloses an apparatus, comprising:
a first interface (fig.4,  i.e., 397 within external graphics dock system 180) to receive a multi-channel connection;(fig.4, i.e.,101,  External graphics dock system 180 may also be optionally coupled to information handling system 100 by a separate USB bus or other type data bus cable for purposes of allowing for connection of external I/O devices (e.g., such as keyboards, printers, etc.) via spare external USB 3.0 connectors to an optional USB hub chip 187 provided within external graphics dock system 180 as further cited in paragraph 33 )
(fig.4, i.e., 183) via the first interface; (paragraph 10, i.e., using the host processing device of the host information handling system to execute the system BIOS to detect the presence of an external graphics card (xGPU).)
a second interface(fig.4, i.e., connection between information handling system 100  to 193a and 193b or pch 110 of 100 in figure 1, show the connection to peripheral hard drive 135 or 145 or 119 speaker via pch 110)  to connect a peripheral device (i.e., external i/o device as paragraph 33, 37, i.e.,  External graphics dock system 180 may also be optionally coupled to information handling system 100 by a separate USB bus or other type data bus cable for purposes of allowing for connection of external I/O devices (e.g., such as keyboards, printers, etc.) via spare external USB 3.0 connectors to an optional USB hub chip 187 provided within external graphics dock system 180 .)  that transmits data over the multi-channel connection via the first interface through the eGPU and to a host computer(fig.4, 100 include  cpu 105 as details in figure1, a host processing device in the form of CPU 105 may execute a host operating system (OS) 205 for system 100 as further details at paragraph 30) ; and (paragraph 32, i.e., External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 , PCI-e is just one example of a suitable type of data bus interface that may be employed to route graphics data between internal components of information handling system 100 and/or external graphics components coupled to information handling system 100. )
a processor(fig.4, 100 include cpu 105 as details in figure 1)  to detect the connection to the eGPU. (paragraph .10, i.e., using the host processing device of the host information handling system to execute the system BIOS to detect the presence of an external graphics card (xGPU). In addition at paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180)
Sierra discloses all the limitations as the above but does not explicitly discloses a processor(fig.1-4, i.e., 105)  to disable a portion of the multi-channel connection on the first interface when the upstream device detector detects the connection to the eGPU. However, Tsukamoto discloses this. (paragraph 29, 38, i.e., when detecting that the external GPU device 200 is connected, the first input/output control unit 104 controls the operation of communication with the external GPU device 200 performed through the first input/output unit 102.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Tsukamoto with the teaching of Sierra so as to improve external graphics processing unit management so as to enhance the system performance.

As per claim 2, Sierra discloses wherein the first interface and the second interface comprise interfaces for a high speed multi-channel connection. (paragraph 32, i.e., data bus interfaces that may be employed for handling video data to communicate video signals between system 100 and dock system 101 include, but are not limited to, a Thunderbolt interface and/or using encapsulated PCI-e data, wherein pcie is high speed multi-channel connection channel)

As per claim 3, Sierra discloses wherein the high speed multi-channel connection comprise a display port channel (fig.1-4, i.e., display 25) and a peripheral component interconnect express channel.(paragraph 32, i.e., External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector)

As per claim 4, Sierra discloses wherein the portion of the multi-channel connection that is disabled comprises the display port channel. (paragraph 32, i.e., F IG. 1A, at least one second external display 191 (e.g., LCD display or other suitable display device) is directly coupled to at least one external discrete GPU (XGPU) of an external graphics dock system 180) 

As per claim 5, Sierra discloses wherein the upstream device detector exchanges messages with the eGPU when initially connected to the first connection interface to detect the eGPU. (paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180)

As per claim 6, Sierra discloses a method, comprising:
detecting, by a processor(fig.1-4, i.e, 105) , an upstream connection to an external graphical processing unit (eGPU),(fig.1-4, i.e., 183)  wherein the upstream connection comprises a plurality of channels; (paragraph .10, i.e., using the host processing device of the host information handling system to execute the system BIOS to detect the presence of an external graphics card (xGPU).)
a first channel of the upstream connection in response to the upstream connection to the eGPU that is detected; and (paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180)
transmitting, by the processor, data from a peripheral device that is connected downstream to a host computer that is connected upstream of the eGPU via a second channel of the upstream connection. (paragraph 32, i.e., External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 , PCI-e is just one example of a suitable type of data bus interface that may 
Sierra discloses all the limitations as the above but does not explicitly discloses disabling, by the processor, a first channel of the upstream connection in response to the upstream connection to the eGPU that is detected. However, Tsukamoto discloses this. (paragraph 29, 38, i.e., when detecting that the external GPU device 200 is connected, the first input/output control unit 104 controls the operation of communication with the external GPU device 200 performed through the first input/output unit 102.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Tsukamoto with the teaching of Sierra so as to improve external graphics processing unit management so as to enhance the system performance.

As per claim 7, Sierra discloses wherein the detecting comprises: detecting, by the processor, a connection to an upstream connection interface; and (paragraph .10, i.e., using the host processing device of the host information handling system to execute the system BIOS to detect the presence of an external graphics card (xGPU). In addition at paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180)
exchanging, by the processor, initialization messages to detect the eGPU.( paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180))

As per claim 8, Sierra discloses wherein the transmitting comprises: detecting, by the processor, an available amount of bandwidth on the second channel of the upstream connection; and(paragraph 
transmitting, by the processor, the data at a throughput rate in accordance with the available amount of bandwidth on the second channel. (paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180)

As per claim 9, Sierra discloses wherein the first channel comprises display port channel. (paragraph 32, i.e., F IG. 1A, at least one second external display 191 (e.g., LCD display or other suitable display device) is directly coupled to at least one external discrete GPU (XGPU) of an external graphics dock system 180)

As per claim 10, Sierra discloses wherein the second channel comprises a peripheral component interconnect express channel. (paragraph 32, i.e., data bus interfaces that may be employed for handling video data to communicate video signals between system 100 and dock system 101 include, but are not limited to, a Thunderbolt interface and/or using encapsulated PCI-e data.)

As per claim 11, Sierra discloses    A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising:
instructions to receive data from a downstream peripheral device; (paragraph 32, i.e., External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 , PCI-e is just one 
instructions to determine that an upstream connection interface is connected to an external graphical processor unit (eGPU); and(paragraph .10, i.e., using the host processing device of the host information handling system to execute the system BIOS to detect the presence of an external graphics card (xGPU).)
Sierra discloses all the limitations as the above but does not explicitly discloses instructions to transmit the data via a peripheral component interconnect express channel while a display port channel of the upstream connection interface is disabled.. However, Tsukamoto discloses this. (paragraph 29, 38, i.e., when detecting that the external GPU device 200 is connected, the first input/output control unit 104 controls the operation of communication with the external GPU device 200 performed through the first input/output unit 102.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Tsukamoto with the teaching of Sierra so as to improve external graphics processing unit management so as to enhance the system performance.

As per claim 12, Sierra discloses  The non-transitory machine-readable storage medium of claim 11, wherein the data is transmitted through the eGPU to a host computer. (fig.1-4, i.e, cpu 105, a host processing device in the form of CPU 105 may execute a host operating system (OS) 205 for system 100 as further details at paragraph 30) ; and (paragraph 32, i.e., External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 , PCI-e is just one example of a suitable type of data bus interface that may be employed to route graphics data between internal components of information 

As per claim 13, Sierra discloses The non-transitory machine-readable storage medium   comprising:
instructions to block video data on the display port channel that is passed through the eGPU. (paragraph 32, i.e., F IG. 1A, at least one second external display 191 (e.g., LCD display or other suitable display device) is directly coupled to at least one external discrete GPU (XGPU) of an external graphics dock system 180)

As per claim 14, Sierra discloses wherein the upstream connection interface comprises a Thunderbolt connection interface.(paragraph 32, i.e., data bus interfaces that may be employed for handling video data to communicate video signals between system 100 and dock system 101 include, but are not limited to, a Thunderbolt interface and/or using encapsulated PCI-e data.)

As per claim 15, Sierra discloses The non-transitory machine-readable storage medium of claim  further comprising: instructions to dynamically change an amount of data that is transmitted based on an available bandwidth on the peripheral component interconnect express channel. (paragraph 63, i.e., allow orchestration application 324 to obtain a docking report through CPU 105 that may include information such as the status of the dock system 180 for handling data to communicate signal between system 100 and dock system 101)

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

 /TIM T VO/Supervisory Patent Examiner, Art Unit 2185